Citation Nr: 1439529	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-41 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for cystic acne.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a neck condition, claimed as secondary to a bilateral shoulder disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

These matters are on appeal from October 2009, September 2010, and August 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his spouse testified before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  No evidence was received.  

The Board notes that the Veteran originally filed his claim for PTSD, followed by a claim for depression.  Although not expressly claimed by the Veteran, the Board is expanding his original claim for service connection to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized above.

The issue of entitlement to a rating in excess of 30 percent for cystic acne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran had a separate and distinct disability of the right or left shoulder at any time during the pending appeal.

2.  The competent and credible evidence fails to establish that the Veteran had a separate and distinct disability of the neck at any time during the pending appeal.

3.  A chronic psychiatric disorder was not shown in service; and, the preponderance of the evidence fails to establish that Veteran's current psychiatric disorder (variously diagnosed as generalized anxiety disorder, PTSD, and depressive disorder) is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February 2010and January 2011 of the criteria for establishing service connection for a psychiatric disorder (including PTSD and major depression) and bilateral shoulder and neck disabilities, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in these letter.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.


As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran has not been afforded a VA examination in order to address the nature and etiology of his psychiatric disorder and bilateral shoulder and neck disabilities.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  

Crucially, as will be discussed below, the Veteran has not submitted any competent and credible evidence of a current disability of his neck or the right or left shoulder  for which service connection may be awarded.  There is likewise little in the way of credible evidence that any disability that might exist is related to his active service.  Similarly, while there is evidence of a current diagnosis of and treatment for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, there is no competent evidence of this disability in service or for many years thereafter or evidence of an event or injury resulting in this current disease.  The Veteran's purported stressors are either incredible or too vague to be verified.  Thus, as he has not presented a prima facie case for service connection for a psychiatric disorder or neck or bilateral shoulder disabilities, a Remand for an examination and opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in June 2014 in which his spouse presented oral argument in support of his claim.  Such was due to the Veteran suffering from claimed muteness.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his psychiatric disorder and neck and shoulder disabilities, to include whether he had any evidence that such symptoms could be related to his active service.  No outstanding evidence pertaining to the matters has been identified.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with any psychoses at any time during the pendency of the appeal, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Neck and Bilateral Shoulder disabilities

The Veteran contends that he has neck and bilateral shoulder disabilities due to being hit across the shoulders and neck by pugil sticks during service.

Evidence of record does not demonstrate that the Veteran has any currently diagnosed disability of the neck or the left or right shoulder, during his active service or post-service.  There is simply no evidence establishing a separate and distinct disability of the neck and shoulders since he filed his claim for entitlement to service connection in November 2009.

Recognition is given to the fact that post-service VA treatment records include a February 2012 which reflects the Veteran's complaints of neck pains since 1970 and assessments of chronic neck pain and myofascial pain syndrome.  However, the Board emphasizes that the simple assertion of symptoms (such as pain) alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Indeed, the record was held open for the express purpose of the giving the Veteran an opportunity to submit evidence of a diagnosed disability of the neck and shoulders.  He has yet to provide such evidence.

Evidence of record also includes the Veteran's written statements and hearing testimony from his spouse asserting the existence of neck and bilateral shoulder disabilities as well as a causal connection between his claimed current neck and bilateral shoulder disabilities and his active service.  However, while the Veteran may be competent to report symptoms of pain, and the appellant may be competent to observe the same see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they lack the competency to diagnose a current orthopedic disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is simply no indication that the Veteran or his wife are competent to diagnose an orthopedic disability.  They have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

There is no medical evidence showing that a neck or bilateral shoulder disability has been present at any time during the pendency of the claim or even contemporaneous to when the Veteran filed his claim.  Post-service VA treatment records does not have a diagnose/identify a neck or bilateral shoulder disability.  He has accordingly not shown current disorders for which service connection can be granted.  McClain, 21 Vet. App. at 321; Brammer, 3 Vet. App. at 225.

Notwithstanding the foregoing, the Board notes that the Veteran's service treatment records (STRs) make no reference to a neck or shoulder disorder or complaints related thereto.  The STRs do, however, document the Veteran's treatment for other health problems, which tends to call into question his more recent assertion that he was reluctant to seek medical care in service.  There was likewise no reference to neck or shoulder problems when the Veteran filed his initial claim for benefits in February 1974.  An April 1974 VA examination clearly noted that there were no musculoskeletal abnormalities.  Such tends to weigh against the both the claim that the Veteran sustained the alleged injuries in service and that he had been experiencing problems at the time of discharge.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported).  Thus, in addition to the lack of evidence of a current diagnosis, the Board does not find that credible evidence of an in-service injury or disability has been presented.

The Veteran alternately argues that his neck disability was caused or aggravated by his bilateral shoulder disability.

In general, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  However, in this case, there is no service connected disorder to which his neck disability may be associated.  Service connection for a bilateral shoulder disability has been specifically denied.  As such, the theory of service connection for a neck disability as secondary to a bilateral shoulder disability is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.310(a).

B.  Psychiatric disorder

The Veteran contends that he has PTSD and major depression related to his service.  In June 2014, on his behalf, his spouse testified that these diagnoses are a result of a gunshot wound in the left leg during service in Vietnam for which he received a Purple Heart.  In an August 2009 VA treatment report, the Veteran reported a history of combat in Vietnam.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013).

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror.  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The presence of a recognizable stressor is the essential prerequisite to support a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

The Board emphasizes that the "fear of hostile military or terrorist activity" provisions of 38 C.F.R. § 3.304(f)(3) do not preclude the Board from making a credibility determination.  See generally Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).


The record shows that the Veteran has been diagnosed as having PTSD.  There is also evidence that tends to link the Veteran's PTSD to his purported stressor.  See August 2009 VA treatment report.  However, the claim for service connection must ultimately be denied due to the lack of a credible/verifiable stressor.

As an initial matter, the Board finds that the evidence does not show that the Veteran participated in combat.  His DD Form 214 shows that he had a military occupational specialty of infantry direct fire crewman with receipt of the National Defense Service Medal, but do not indicate receipt of commendations or awards that warrant the conclusion that he participated in combat.  38 C.F.R. § 3.304(f).  Moreover, and rather significantly, the service personnel records indicate service in Germany, but do not indicate service in the Republic of Vietnam.  The National Personnel Records Center issued a statement in March 2010 wherein it confirmed that the Veteran had no service Vietnam.  

There is also no evidence in the STRs that the Veteran sustained a gunshot wound or that he received the Purple Heart.  The Board notes that he was given the opportunity to produce evidence of his receipt of the Purple Heart following his personal hearing, but that no such evidence was provided.  Indeed, while he now claims to have sustained a gunshot wound to his left leg, his claim for benefits in February 1974 made no reference to a gunshot wound but instead to a left ankle injury that occurred during basic training while running the obstacle course.  Such causes the Board to further question the veracity of his more recent history.

In sum, the evidence of record does not support the incurrence of the Veteran's claimed in-service stressor.  There is simply no credible evidence showing that the Veteran served in Vietnam, much less came under enemy gunfire while serving in Vietnam, or that he sustained a gunshot wound.  The absence of a credible/verifiable stressor necessitates a denial of the claim for service connection for PTSD.

The Board will next consider the Veteran's claim for service connection for other psychiatric disorders other than PTSD.  

As to element (1) of the Shedden/Caluza analysis, there is evidence of psychiatric disability.  A treatment records include an August 2009 that diagnosed depressive disorder.  Another August 2009 report indicates a diagnosis of anxiety disorder.  In June 2011 and January 2012, he was diagnosed as having generalized anxiety disorder.

Turning to element (2), service incurrence, STRs show no evidence of psychiatric disabilities, or symptomatology thereof, during service.  The Veteran has since recalled an incident wherein his sergeant told him to stay at the border because he freaked out and started fighting and was also told that he was going to be locked up in the stockade.  He also stated that he wanted to shoot himself with a M-16 and was placed on barrack guard duty, because they did not want him the fields.  He also claimed to have nightmares.  Regarding the onset of his psychiatric disabilities, in one statement the Veteran claimed that they began in January 1971 in Bromberg, Germany.  Another statement shows that he reported that they began in September 1973 in Frankfurt, Germany.

As to element (3), a nexus, the August 2009 report appears to relate the Veteran's depressive disorder to his serving in Vietnam for several months during which he was caught in a cross fire in a rice paddy and was wounded in the thigh.  However, other than this statement, there is no medical opinion of record which relates any of the Veteran's variously diagnosed psychiatric disorders, to include depression, to the Veteran's active service.

A review of the foregoing fails to show that the Veteran had a chronic psychological disability in service.  Such is simply not shown.  There is also no competent evidence establishing a diagnosis of psychosis at any time during the pending appeal.  Service connection for an acquired psychiatric disability based on the theory of direct onset (38 C.F.R. § 3.303(a)) or a presumption of service connection (38 C.F.R. §§  3.307, 3.309) is not established.

The Veteran is not a credible historian.  As discussed above, his alleged stressor of participating in combat in Vietnam, being shot, and receiving the Purple Heart has not been found to be credible.  The incident of him "freaking out," which the Board would interpret as a mental breakdown, is not documented anywhere in the record.  It is likewise not verifiable due to the imprecise description of the event and the lack of specificity of when it occurred.  

Moreover, in a March 2010 stressor statement, he specifically stated that his superiors did not want him in the fields.  Further, his identified stressors included a desire to commit suicide, nightmares, and being placed on barracks duty.  However, no mention was made regarding stressors related to combat in Vietnam.  This is evidence of inconsistency in his claimed stressors.

The Board's attention is also drawn to the lack of reference to psychiatric symptoms in his STRs.  Had he been experiencing psychiatric symptomatology during service, the Veteran has provided no explanation as to why he never sought treatment for PTSD or depression during his active service.  The record shows that he sought treatment for skin problems, right hand injury, viral syndrome, and gastrointestinal symptoms.  Such shows that he was not hesitant to seek out treatment in service.  His failure to seek treatment for psychiatric symptoms throughout his years of service is inherently at odds with the record.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

In sum, the Veteran was not shown to have any psychiatric disability during service.  There is likewise no competent evidence diagnosing any psychosis  within a year of service discharge.  Rather, the earliest post-service medical evidence of any relevant findings of psychiatric disability is in August 2009, 26 years after service.  Such weighs heavily against the claim, especially since he filed earlier claims for compensation and made no reference psychiatric problems.  Moreover, as previously sated, there is no competent medical opinion that relates any of the Veteran's variously diagnosed psychiatric disabilities to his service, other than to an incident (being shot in Vietnam) that has been found to be incredible.

Due consideration has been given to the personal assertions of the Veteran and his spouse that he has currently diagnosed psychiatric disabilities are related to his service.  However, as discussed, the Veteran has not presented himself as a credible historian.  His contention that he has experienced psychiatric problems since service is tenuous at best.  Moreover, given their lack of special training or acquired any medical expertise in evaluating psychiatric disorders, their opinions that the Veteran has a psychiatric disorder related to service is not deemed competent..  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for neck and bilateral shoulder disabilities and psychiatric disorders.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral shoulder disability, is denied.

Service connection for a neck disability, claimed as secondary to a bilateral shoulder disability, is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.


REMAND

In June 2014, the Veteran's spouse testified that his cystic acne symptomatology had increased in severity.  The Board observes that the most recent VA examination for rating purposes was performed in September 2009.  A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's cystic acne.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's treatment records from the Houston VAMC and any other identified facility since February 2012.  If the records are not available, or if the search yielded a negative result, that fact should be clearly documented on the Veteran's electronic claims file and/or paper claims file and the Veteran notified of the efforts made to obtain such records.

2.  On completion of the above, schedule an appropriate a VA examination to determine the current severity of his cystic acne.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted, and any indicated studies should be performed.

The examiner should also provide an opinion concerning the impact of the cystic acne on the Veteran's ability to work.

Rationale for all opinions expressed shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SOC was issued in September 2010.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


